248 F.3d 1036 (11th Cir. 2001)
UNITED STATES of America, Plaintiff-Appellee,v.Frank DICKERSON, a.k.a. Lane, a.k.a. Frank Dixon, Defendant-Appellant.
No. 98-5829.
United States Court of Appeals, Eleventh Circuit.
April 16, 2001.April 26, 2001.

[Copyrighted Material Omitted][Copyrighted Material Omitted]
Appeal from the United States District Court for the Southern District of  Florida. (No.  96-3760-CR-DMM), Donald M. Middlebrooks, Judge.
Before EDMONDSON and MARCUS, Circuit Judges, and RESTANI,* Judge.
RESTANI, Judge:


1
Frank Dickerson ("Dickerson") appeals his conviction of conspiracy to possess  cocaine with intent to distribute, in violation of 21 U.S.C.  841(a)(1) and 18  U.S.C.  2 (1994). In his appeal pursuant to 28 U.S.C.  1291, Dickerson alleges  prosecutorial misconduct, improper refusal by the District Court to strike a  juror for cause, erroneous evidentiary rulings, an unlawfully coercive Allen  charge given to the jury, and insufficient evidence to support conviction under  the present charge. We affirm.

I.Facts

2
From early 1988 Albert Nelson ("Nelson") operated a cocaine distribution  conspiracy in the southeastern United States. See United States v. Nelson, No.  97- 4741 (4th Cir.1998) ("Nelson II"), cert. denied, 528 U.S. 1197, 120 S.Ct.  1261, 146 L.Ed.2d 117 (2000); United States v. Nelson, No. 95-5706 (4th  Cir.1996) ("Nelson I"). The Government obtained an indictment in October 1989 in  Georgia against Nelson for conspiracy to distribute cocaine with intent to  distribute. The charged conspiracy lasted from 1984 to 1989 and took place in  Georgia, Florida, "and elsewhere." Nelson pled guilty to this conspiracy charge  in 1992 and was incarcerated for 58 months. See Nelson I.


3
In 1995 the Government indicted Nelson in South Carolina upon learning that  Nelson had been involved in cocaine distribution in states not covered by the  1989 indictment. Throughout his trial and even after his conviction, Nelson  claimed that the new indictment violated the Double Jeopardy Clause of the Fifth  Amendment. See Nelson II. The trial court, upheld by the United States Court of  Appeals for the Fourth Circuit, concluded that another prosecution was  appropriate because of the multiple, independent conspiracies operated by Nelson  in the different jurisdictions. See Nelson I.


4
In 1996, the Government charged another conspiracy against Nelson, Dickerson,  Richard Williams ("Williams"), and two other defendants. The conspiracy charged  covered late April 1988 to at least November 1991, but identified only one  overarching conspiracy to distribute cocaine along the eastern seaboard.  Testimony at trial, including that of the Government's key witness Williams, who  had entered into a plea agreement, revealed the following additional  information:


5
(1) Nelson was assisted in his criminal enterprise by Williams, who served as a  courier in the cocaine distribution network. To facilitate Williams' deliveries,  Nelson provided certain vehicles to Williams, in particular, a 1983 Cadillac  Eldorado equipped with a secret compartment on the floorboard of the car.  Beginning in late 1988, Williams delivered cocaine to Dickerson in Philadelphia.  During one trip to Philadelphia in 1988, Dickerson accepted delivery of the  cocaine at Williams' hotel. The arranged transaction took place after Dickerson  arrived at the hotel, and the two men retrieved the cocaine from Williams' car  in the hotel parking lot. Williams continued making cocaine deliveries to  Dickerson regularly through the spring of 1990.


6
(2) After Nelson's March 1990 arrest following the October 1989 indictment,  James Hanks assumed Nelson's responsibilities to manage the operations of the  cocaine distribution conspiracy. Notwithstanding Nelson's arrest, Dickerson,  Williams and Nelson financed the purchase of a house in Miami under the name  "Frank Dixon." Hanks then assisted Dickerson and Williams in paying the mortgage  on the house, which served as Dickerson's residence during his visits to Miami.


7
(3) Williams was stopped by the police during one of his deliveries in Georgia  in September 1991. Inside Williams' car they discovered a small amount of  marijuana, just under $20,000 cash, and a telephone/address book belonging to  Hanks. Responding to a call from a Georgia trooper about the Williams stop, DEA  Special Agent Kenneth McLeod reviewed the items removed from Williams' car and  photocopied Hanks' telephone book before returning it to Williams.


8
(4) Hanks died in October 1991, and his funeral was attended by Williams,  Kirkland, and Dickerson. At some point during the funeral, the three men met to  discuss the deliveries that remained to be made after Hanks' death.


9
(5) Although Mark Sears ("Sears") had also worked as a courier for Nelson from  1987 to 1990, the Government introduced Sears to testify as to his relationship  with Dickerson during the time period after the charged conspiracy had ended.  After Hanks had taken over Nelson's operation, Sears operated his own cocaine  distribution network. Sears supplied Dickerson with cocaine from mid-1993 to  early 1994. In addition, Dickerson told Sears that the 1983 Cadillac Eldorado  that had belonged to Nelson was now in Dickerson's possession.


10
II. Prosecutorial Misconduct as Violations of Due Process

A. Giglio Claims

11
Dickerson first claims the Government knowingly presented perjured testimony,  thereby violating his Fifth Amendment Due Process rights under Napue v.  Illinois, 360 U.S. 264, 79 S.Ct. 1173, 3 L.Ed.2d 1217 (1959), Giglio v. United  States, 405 U.S. 150, 92 S.Ct. 763, 31 L.Ed.2d 104 (1972), and their progeny.


12
Dickerson cites two instances of false testimony presented by the Government's  key witness, Williams, and notes the Government's failure to correct the perjury  before the court.1 First, when defense counsel questioned Williams as to the  preparation he had received from the prosecution before testifying in the  Dickerson trial, Williams denied being prepared.2 Subsequently, during  cross-examination of Agent Skrak, defense counsel questioned whether the Agent  and prosecutors had met with Williams prior to trial "to prepare him for his day  in court." R12-123. Agent Skrak responded that such preparation had taken place,  but on re-direct examination, he clarified that Williams' preparation did not  include "tell[ing] Mr. Williams what to say." R12-125.


13
Dickerson also points to Williams' testimony about his drug use as further  evidence of perjured testimony uncorrected by the prosecution. When asked about  his drug use, Williams testified as follows: that he stopped using cocaine in  1988, then "started back using [it] in 1995 to 1996," R9-12 to 13, 47; that he  had only used cocaine "to stay awake," R9-165, 168 to 169; that he had never  been treated for drug abuse, R9-182; and that he had tested positive only once  for marijuana and cocaine since his arrest in this case, R9-47,50. At Williams'  sentencing hearing, his counsel acknowledged that Williams had also tested  positive for drug use only eight days before the opening of Dickerson's trial  and that Williams had indeed entered a drug treatment program for thirty days.  R17-6, 27 to 28


14
A successful Giglio challenge requires that the defendant establish that the  prosecutor " 'knowingly used perjured testimony, or failed to correct what he  subsequently learned was false testimony,' and that the falsehood was material."  Tompkins v. Moore, 193 F.3d 1327, 1339 (11th Cir.1999) (quoting United States v.  Alzate, 47 F.3d 1103, 1110 (11th Cir.1995)), cert. denied,  U.S. , 121  S.Ct. 149, 148 L.Ed.2d 99 (2000). The materiality element is satisfied if the  false testimony " 'could reasonably be taken to put the whole case in such a  different light as to undermine confidence in the verdict.' " Strickler v.  Greene, 527 U.S. 263, 290, 119 S.Ct. 1936, 1952, 144 L.Ed.2d 286 (1999) (quoting  Kyles v. Whitley, 514 U.S. 419, 435, 115 S.Ct. 1555, 1566, 131 L.Ed.2d 490  (1995)).3


15
Even were we to accept Dickerson's contention that Williams testified falsely as  to his pre-trial preparation by the prosecution4 and his prior drug use, neither  violation, when viewed independently or in conjunction with each other, can be  said to "undermine confidence in the verdict." Any prejudice from Williams'  arguably misleading affirmative response when asked if he had come into court  "cold" to testify was dispelled during the cross-examination of Agent Skrak, who  clearly stated that he and other Government agents had met with Williams prior  to Williams' testimony. Cf. Hays v. Alabama, 85 F.3d 1492, 1499 (11th Cir.1996)  (finding insufficient materiality where, inter alia, cross-examination elicited  statements acknowledging inconsistency with testimony on direct examination),  cert. denied, 520 U.S. 1123, 117 S.Ct. 1262, 137 L.Ed.2d 341 (1997).


16
At trial the Government did not correct Williams' testimony regarding his prior  drug use; the falsehood became apparent only at Williams' sentencing hearing  three months later. Thus, defense counsel was unable to highlight the falsity in  impeaching Williams during cross-examination. Nevertheless, Williams did testify  that he had tested positive once for drug use after his arrest. See R9-46-,  72-76, 105-108. Because Williams effectively admitted to ongoing drug use, an  admission of an additional positive drug test subsequent to his arrest would not  have tarnished his character or credibility further to any significant degree.  Furthermore, the defense emphasized numerous possible inconsistencies in  Williams' testimony during cross-examination. See R9-46 to 50, 72-76, 105-108.  Thus, an additional instance of alleged perjury would have been of minimal  significance in the jury's assessment of Williams' credibility, and certainly  not enough to raise the reasonable possibility of a different verdict. See Hays,  85 F.3d at 1498. Therefore, because we find that the uncorrected, allegedly  perjurious statements do not "undermine confidence in the verdict," Strickler,  527 U.S. at 290, 119 S.Ct. at 1952 (quoting Kyles, 514 U.S. at 435, 115 S.Ct. at  1566), we reject Dickerson's Giglio challenge. Cf. Strickler, 527 U.S. at  289-92, 119 S.Ct. at 1952-53 (finding insufficient materiality even where  "[w]ithout a doubt, [witness'] testimony was prejudicial in the sense that it  made petitioner's conviction more likely than if she had not testified, and  discrediting [witness'] testimony might have changed the outcome of the trial").


17
B.Inconsistent Theories in Multiple Prosecutions for the Same Crime


18
Dickerson's second Due Process claim rests on a comparison of the theories  employed by the prosecution when charging Dickerson in the trial below and his  co-conspirators in the previous trials in Georgia and South Carolina. The  Government's cases in Georgia and South Carolina rested on Nelson's  participation in multiple cocaine distribution conspiracies covering distinct  geographic regions of the United States, including Florida. See Nelson I. The  Government in this case indicted Nelson and Dickerson, among others, for their  involvement in one overarching conspiracy "to distribute cocaine from South  Florida throughout the eastern seaboard and midwest states of the United  States," including Georgia and South Carolina. R1-30-2. Essentially, Dickerson  claims that the fundamental inconsistency between the theory of the case  underlying the South Carolina prosecution and the theory used to prosecute him  here constitutes prosecutorial misconduct and gives rise to a violation of his  Due Process rights.


19
Dickerson claims his prosecution falls within the line of cases raising concerns  about the Due Process implications of separate prosecutions for the same crime  under contradictory theories or inconsistent factual premises. See, e.g., Jacobs  v. Scott, 513 U.S. 1067, 115 S.Ct. 711, 130 L.Ed.2d 618 (1995) (Stevens, J.,  dissenting from denial of cert.); Thompson v. Calderon, 120 F.3d 1045, 1055 (9th  Cir.1997) (Fletcher, J., writing for en banc plurality), rev'd on other grounds,  523 U.S. 538, 118 S.Ct. 1489, 140 L.Ed.2d 728 (1998); Drake v. Kemp, 762 F.2d  1449, 1470 (11th Cir.1985) (Clark, J., concurring), cert. denied, 478 U.S. 1020,  106 S.Ct. 3333, 92 L.Ed.2d 738 (1986).5 The facts of this case, however, do not  support such a claim.6


20
Dickerson has failed to establish the type of inconsistency here that was  present in the cases cited. The prosecution in Jacobs, Thompson, and Drake did  assert a new theory or factual premise inconsistent with that presented in a  previous trial for the same crime against another defendant. In those cases,  however, the inconsistency in the subsequent presentation was essential in order  to prosecute the individual in question. In other words, the Government in those  subsequent cases could not have prosecuted the remaining individual for the same  crime had the Government maintained the theory or facts argued in the earlier  trial.7 Even if, as Dickerson alleges, the Government argued a theory in the  underlying prosecution that was inconsistent with that presented in the trials  of Dickerson's co-conspirators, the change in the prosecution's argument was not  undertaken in order to allow the Government to prosecute Dickerson. Dickerson  would have been susceptible to prosecution as a conspirator whether the  Government alleged the existence of multiple conspiracies, as in the trials of  Dickerson's co-conspirators, or one overarching conspiracy, as in Dickerson's  trial. Cf. United States v. Paul, 217 F.3d 989, 998 (8th Cir.2000). (rejecting  Due Process claim based on inconsistent prosecutorial arguments because  defendant "could have been convicted under either theory"), reh'g en banc  denied.


21
Underlying Thompson and Drake-and implicit in Justice Stevens' dissent in  Jacobs-is the concern that the Government would attempt to prosecute and convict  multiple defendants for the same crime in the hopes that one of them is the true  perpetrator of the crime. "The state cannot divide and conquer in this manner.  Such actions reduce criminal trials to mere gamesmanship and rob them of their  supposed search for truth." Thompson, 120 F.3d at 1059 (quoting Drake, 762 F.2d  at 1479). No such concerns of "mere gamesmanship" are implicated here, however,  where any alleged inconsistency in the Government's conspiracy theory had no  impact on the likelihood of Dickerson being convicted.

III. Juror Challenge

22
Dickerson next challenges the District Court's refusal to strike a juror for  cause. Dickerson claims that this juror, Gabriel Fortun ("Fortun"), evinced such  bias as to warrant further questioning by the District Court Judge before  allowing the juror to serve.8 The Government responds that the District Court's  questioning of Fortun was sufficient to demonstrate the juror's ability to  render a fair decision based upon the evidence presented at trial.


23
The decision to strike a prospective juror for cause "upon a suggestion of  partiality is within the sound discretion of the trial judge." E.g., United  States v. Rhodes, 177 F.3d 963, 965 (11th Cir.1999) (citation omitted). The  trial judge evaluating the fitness of prospective jurors must consider whether  the jurors "had such fixed opinions that they could not judge impartially the  guilt of the defendant." Patton v. Yount, 467 U.S. 1025, 1035, 104 S.Ct. 2885,  2891, 81 L.Ed.2d 847 (1984) (citing Irvin v. Dowd, 366 U.S. 717, 723, 81 S.Ct.  1639, 1642-43, 6 L.Ed.2d 751 (1961)). In particular, when reviewing juror  impartiality, this court has focused on whether (1) the juror may be affected by  matters not in evidence, and (2) the juror may presume guilt rather than  innocence. See Depree v. Thomas, 946 F.2d 784, 790 n. 11 (11th Cir.1991)  (discussing United States v. Martin, 749 F.2d 1514 (11th Cir.1985)). Thus, we  review a district court's denial of a request that a juror be stricken from a  jury panel for cause to determine whether there is "fair support" in the record  for district court's conclusion that the juror would be impartial. See, e.g.,  Bailey v. Bd. of County Comm'rs, 956 F.2d 1112, 1128-29 (11th Cir.), cert.  denied sub nom. Hayes v. Bailey, 506 U.S. 832, 113 S.Ct. 98, 121 L.Ed.2d 58  (1992).


24
The record below establishes that the District Court ensured that the challenged  juror would be able to evaluate the evidence objectively and render a fair  decision. The jurors in Martin and Bailey made statements that clearly reflected  an inability to evaluate evidence in light of the presumption of innocence, and  they openly admitted that they could not assure the court of their  impartiality.9 In contrast, Fortun's unequivocal responses to direct questions  posed by defense counsel and the trial judge confirm that no further inquiry was  warranted.10 See Rhodes, 177 F.3d at 966 ("[A]lthough [the juror] may have had  preconceived notions ... she demonstrated that those notions would not prevent  her from deciding the case solely based on the evidence presented in  court....").

IV. Evidentiary Rulings

25
Dickerson also claims the trial judge committed reversible error in admitting  the following items into evidence: (1) testimony regarding post-conspiracy drug  activity; (2) hotel records reflecting Williams' stay in Philadelphia; and (3) a  telephone book belonging to co-conspirator Hanks, found in Williams' car.  Because Dickerson properly objected at trial to the relevant rulings, we review  the District Court's evidentiary rulings for clear abuse of discretion. See  United States v. Gonzalez, 940 F.2d 1413, 1420 & n. 13 (11th Cir.1991), cert.  denied sub nom. Garcia v. United States, 502 U.S. 1103, 112 S.Ct. 1194, 117  L.Ed.2d 435 (1992). Factual findings underlying evidentiary rulings are reviewed  for clear error. See City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548,  556 (11th Cir.1998), cert. denied, 528 U.S. 812, 120 S.Ct. 309, 145 L.Ed.2d 42  (1999).

A. Post-Conspiracy Drug Activity

26
The Government sought to introduce testimony of Sears regarding Dickerson's  cocaine possession and distribution in late 1993, almost two years after the  last overt act in the alleged conspiracy. After reviewing the relevant  standards, the trial judge found Sears' testimony relevant to proof of  Dickerson's intent and plans and therefore ruled it admissible under Federal  Rule of Evidence 404(b).11 See R10-10. In addition, the judge issued limiting  instructions to the jury before allowing Sears' testimony to continue. See R10-9  to 10. Sears then testified that he had sold cocaine to Dickerson on numerous  occasions in late 1993 and early 1994 with the intent to distribute. See R10-12  to 17. The judge again issued limiting instructions to the jury at the end of  the trial. See R3-220-11.12


27
It is well-settled in this circuit that "the principles governing what is  commonly referred to as other crimes evidence are the same whether the conduct  occurs before or after the offense charged, and regardless of whether the  activity might give rise to criminal liability." United States v. Delgado, 56  F.3d 1357, 1365 (11th Cir.1995) (footnote omitted), cert. denied, 516 U.S. 1049,  116 S.Ct. 713, 133 L.Ed.2d 667 (1996). Those principles have been incorporated  into the following three-step inquiry:


28
First, the evidence must be relevant to an issue other than the defendant's    character; Second, the act must be established by sufficient proof to permit a    jury finding that the defendant committed the extrinsic act; Third, the    probative value of the evidence must not be substantially outweighed by its    undue prejudice, and the evidence must meet the other requirements of Rule  403.


29
Delgado, 56 F.3d at 1365 (citing United States v. Miller, 959 F.2d 1535, 1538  (11th Cir.) (en banc), cert. denied, 506 U.S. 942, 113 S.Ct. 382, 121 L.Ed.2d  292 (1992), in turn citing Huddleston v. United States, 485 U.S. 681, 689, 108  S.Ct. 1496, 1501, 99 L.Ed.2d 771 (1988)).


30
To establish relevance under the first prong where testimony is offered as proof  of intent, "it must be 'determined that the extrinsic offense requires the same  intent as the charged offense....' " United States v. Cardenas, 895 F.2d 1338,  1343 (11th Cir.1990) (quoting United States v. Barnes, 586 F.2d 1052, 1057 (5th  Cir.1978), in turn quoting United States v. Beechum, 582 F.2d 898, 913 (5th  Cir.1978), cert. denied, 440 U.S. 920, 99 S.Ct. 1244, 59 L.Ed.2d 472 (1979)).  The charge in this case is conspiracy to possess with intent to distribute  cocaine, see R1-30-2; the subsequent extrinsic act revealed by Sears' testimony  was the purchase and possession of large quantities of cocaine. See R10-12 to  17. The charged act and the challenged similar act involve the same mental  state. See United States v. Green, 40 F.3d 1167, 1174 (11th Cir.1994) (finding  prior arrest for possession of distributable amount of cocaine relevant to  establish intent for charge of conspiracy to possess with intent to distribute  cocaine), cert. denied, 514 U.S. 1089, 115 S.Ct. 1809, 131 L.Ed.2d 733 (1995).  The Government therefore permissibly relied on the subsequent act to prove  intent of the charged crime.


31
With respect to the second prong, "the uncorroborated word of an accomplice ...  provides a sufficient basis for concluding that the defendant committed  extrinsic acts admissible under Rule 404(b)." United States v. Bowe, 221 F.3d  1183, 1192 (11th Cir.2000) (citing United States v. Trevino, 565 F.2d 1317, 1319  (5th Cir.1978)). Here, Sears, the supplier of Dickerson's subsequent cocaine  purchases, provided sufficient proof of the extrinsic act through his testimony  to support a jury's conclusion that Dickerson did purchase and possess cocaine  after the charged conspiracy ended.


32
Third, the probative value of Sears' testimony substantially outweighs its  possible prejudicial effect. See United States v. Diaz-Lizaraza, 981 F.2d 1216,  1225 (11th Cir.1993) (identifying criteria for weighing probative value against  prejudicial effect). The charged crime and the extrinsic act are extremely  similar, as both offenses required proof of certain common elements, and each  offense furthered the overall purpose of trafficking in cocaine. See United  States v. Zapata, 139 F.3d 1355, 1358 (11th Cir.1998); Delgado, 56 F.3d at 1366.  Furthermore, the two-year time period between the last overt act of the alleged  conspiracy and the cocaine transactions identified in Sears' testimony is not so  remote as to undercut the probative value of the subsequent acts in establishing  Dickerson's intent. See Diaz-Lizaraza, 981 F.2d at 1225. Finally, the  Government's remaining evidence of Dickerson's intent rested on the testimony of  other co-conspirators. The Government therefore needed to rely upon the Sears  testimony to bolster its case regarding Dickerson's intent. See Martinez, 127  F.3d at 1332 (finding extrinsic act probative where co-conspirator testimony was  Government's sole evidence of defendant's intent); Cardenas, 895 F.2d at 1343-44  (same).


33
Sears' testimony regarding Dickerson's post-conspiracy drug transactions was  thus relevant and highly probative of Dickerson's intent. The District Court did  not abuse its discretion in admitting the testimony.

B. Hotel Records

34
The Government sought to introduce Williams' hotel records to establish the  dates of Williams' stay in Philadelphia. See R8-182 to 184. Because the  Government introduced the records to "prove the truth of the matter asserted,"  Dickerson objected to these records as inadmissible hearsay. See Fed.R.Evid.  801(c). In response, the Government cited Federal Rule of Evidence 803(6), the  business records exception to the hearsay rule. After reviewing the document,  the District Court overruled the objection.


35
The plain language of Rule 803(6) permits the introduction of business records  that would otherwise be inadmissible as hearsay evidence provided that "the  testimony of the custodian or other qualified witness" verifies the  record-keeping procedure of the document in question and confirms that such  document is created as part of normal business practice. Fed.R.Evid. 803(6). In  this case, however, the Government presented no "custodian or qualified witness"  to authenticate the records as required by the rule. Id. Thus, the District  Court abused its discretion in admitting the hotel records without any basis for  determining their reliability. See United States v. Williams, 837 F.2d 1009,  1013 n. 6 (11th Cir.), cert. denied, 488 U.S. 965, 109 S.Ct. 490, 102 L.Ed.2d  527 (1988).


36
The trial court's evidentiary ruling, however, "will result in reversal only if  the resulting error was not harmless." United States v. Hands, 184 F.3d 1322,  1329 (11th Cir.1999) (citing United States v. Church, 955 F.2d 688, 700 (11th  Cir.), cert. denied, 506 U.S. 881, 113 S.Ct. 233, 121 L.Ed.2d 169 (1992), and  Fed.R.Crim.P. 52(a)). We find an error harmless where "the purported error had  no substantial influence on the outcome and sufficient evidence uninfected by  error supports the verdict." United States v. Fortenberry, 971 F.2d 717, 722  (11th Cir.1992) (citation omitted), cert. denied, 506 U.S. 1068, 113 S.Ct. 1020,  122 L.Ed.2d 166 (1993).


37
Even discounting the credibility of Williams' testimony, we find sufficient  evidence in the record to support the jury's conclusion that Dickerson was  nevertheless involved in the charged conspiracy. Cf. Hands, 184 F.3d at 1330-31  n. 23 ("Harmless error review, unlike a determination of the sufficiency of the  evidence, does not require us to view witnesses' credibility in the light most  favorable to the government.") (citations omitted). The testimony of Sears and  Kirkland sufficiently linked Dickerson with other co-conspirators, see R10-202;  R10-16, 22 to 23; R10-207; R10-192 to 193,13 and supported Dickerson's intent to  participate in the conspiracy and his actual participation therein. See, e.g.,  R10-12 to 17 (Sears testimony); R10-188 to 192, 194, 198, 199, 202 (Kirkland  testimony). Furthermore, as discussed infra, Dickerson was also connected to his  co-conspirators by his phone number written into one co-conspirator's personal  phone book, found in yet another co-conspirator's car. In light of this  remaining evidence, therefore, we cannot conclude that the District Court's  error in admitting the hotel records had a "substantial influence on the  outcome" of Dickerson's trial.

C. Hanks' Telephone Book

38
Dickerson's final evidentiary objection relates to a telephone book discovered  by police in Williams' car when Williams was arrested. Williams testified that  the telephone book had belonged to Hanks. See R9-15 to 16. The telephone book  contained the name "Frank" inscribed next to various telephone numbers. See  R12-96 to 98. Over Dickerson's objection that the phone book lacked sufficient  authentication, the District Court admitted the book under Federal Rule of  Evidence 801(d)(2)(E)14 as the statement of a co-conspirator.15 See R11-97-98,  102, 107.


39
When seeking to offer a co-conspirator's statement into evidence under Rule  801(d)(2)(E), the Government must first establish the following by a  preponderance of the evidence: (1) that a conspiracy existed; (2) that the  conspiracy included the declarant and the defendant against whom the statement  is offered; and (3) that the statement to be introduced was made during the  course and in furtherance of the conspiracy. See Bourjaily v. United States, 483  U.S. 171, 175, 107 S.Ct. 2775, 2778, 97 L.Ed.2d 144 (1987); United States v. Van  Hemelryck, 945 F.2d 1493, 1497-98 (11th Cir.1991).16 When determining whether  the above elements have been satisfied, the District Court may rely on  information provided by the co-conspirator's proffered statement as well as  independent external evidence. See Bourjaily, 483 U.S. at 180-81, 107 S.Ct. at  2781; United States v. Byrom, 910 F.2d 725, 735-36 (11th Cir.1990).


40
As an initial matter, we reject Dickerson's contention that the District Court  failed to make the above findings before admitting the telephone book into  evidence. After hearing Williams' testimony that the book had belonged to Hanks,  and Agent McLeod's testimony that he had made photocopies of the telephone book  found in Williams' car, the trial judge concluded that the writings belonged to  Hanks. See R11-101, 104. The judge also concluded that the individuals in  question were linked to Hanks through their participation in the same conspiracy  and that the address book was being used during the time period encompassed by  this conspiracy. See R11-102. Admittedly, the judge did not expressly state that  he was making the requisite factual findings under Rule 801(d)(2)(E) when  arriving at his conclusions regarding the authentication of the telephone book.  Nevertheless, the transcript reveals sufficient decision-making for us to base  our review on the District Court's findings.17


41
We agree that the prerequisites of Rule 801(d)(2)(E) have been satisfied here.  Williams' testimony that the phone book belonged to Hanks was sufficient  circumstantial evidence from which the trial court could have concluded  authorship of the entries by Hanks. See United States v. Dynalectric Co., 859  F.2d 1559, 1581-82 (11th Cir.1988), cert. denied, 490 U.S. 1006, 109 S.Ct. 1642,  104 L.Ed.2d 157 (1989). The testimony of Sears, Kirkland, and Williams also  sufficiently establish that Dickerson and Hanks were part of the same conspiracy  and, therefore, that the "Frank" noted in the book likely referred to Dickerson.  See R9-9 to 11 (Williams); R10-12 to 17 (Sears); R10-188 to 202 (Kirkland). As  recognized by the trial judge, Hanks' entries were made "during the course" of  the conspiracy, because the fact that Hanks continued to carry the book (as  attested to by Williams, see R9-15) revealed that "it was being used as [the  conspirators'] address book during the time period encompassed by this  conspiracy." R11-102.


42
Finally, we apply "a liberal standard in determining whether a statement is made  in furtherance of a conspiracy." United States v. Santiago, 837 F.2d 1545, 1549  (11th Cir.1988) (citation omitted). Relying on the ongoing use of the telephone  book, the District Court apparently concluded that any time Hanks relied on the  phone numbers of co-conspirators inscribed in the book, the objectives of the  conspiracy would have been furthered by facilitating communication among  co-conspirators to engage in the unlawful ends of the conspiracy, for example,  the scheduling of cocaine deliveries. When viewed in the context of the  remaining testimony, therefore, the factual prerequisites for Rule 801(d)(2)(E)  have been satisfied, and the District Court did not abuse its discretion in  admitting the phone book into evidence.

V. Allen Charge

43
Finally, Dickerson challenges the District Court's issuance of a modified Allen  charge, based on this circuit's pattern instructions,18 claiming that the charge  coerced the jury into returning a guilty verdict. Because the District Judge did  not poll the jurors before reading the Allen charge, "we can reverse their  verdict only if we find that the giving of the Allen charge was inherently  coercive." United States v. Trujillo, 146 F.3d 838, 846 (11th Cir.1998).


44
We previously have upheld the language employed in the Allen charge given here,  see Trujillo, 146 F.3d at 846-47, even when used in conjunction with a polling  of jurors. See United States v. Chigbo, 38 F.3d 543, 545-46 (11th Cir.1994),  cert. denied, 516 U.S. 826, 116 S.Ct. 92, 133 L.Ed.2d 48 (1995). Dickerson  specifically challenges the reference to the costs of a trial, the impact of the  charge upon jurors in the minority, and the timing of the jury's decision after  hearing the Allen charge. In United States v. Rey, 811 F.2d 1453, 1458-60 (11th  Cir.), cert. denied, 484 U.S. 830, 108 S.Ct. 103, 98 L.Ed.2d 63 (1987), we  acknowledged the potential for coercion in the pattern instructions, see id.,  the language of which has not changed in the intervening years. Compare id. at  1461 (Appendix) with Pattern Allen Instruction. Nevertheless, we upheld the  charge in Rey in light of binding precedent expressly upholding a  similarly-worded Allen charge and under arguably more severe circumstances. See  811 F.2d at 1460 (citing United States v. Alonso, 740 F.2d 862, 876-78 (11th  Cir.1984), cert. denied, 469 U.S. 1166, 105 S.Ct. 928, 83 L.Ed.2d 939 (1985)  (similarly-worded Allen charge upheld); and Andrews v. United States, 309 F.2d  127, 129 (5th Cir.1962), cert. denied, 372 U.S. 946, 83 S.Ct. 939, 9 L.Ed.2d 970  (1963) (no coercion when jury returned verdict 25 minutes after hearing Allen  charge)). Likewise, given our more recent precedent, see, e.g., Trujillo, 146  F.3d at 846-47; Chigbo, 38 F.3d at 546; United States v. West, 898 F.2d 1493,  1500-01 & n. 3 (11th Cir.1990), cert. denied, 498 U.S. 1030, 111 S.Ct. 685, 112  L.Ed.2d 676 (1991), and in the absence of further evidence of coercion, we  affirm the verdict below.

VI.Conclusion19

45
We hold that the District Court (1) properly refused to dismiss the superseding  indictment, (2) did not issue an unduly coercive Allen charge in its jury  instruction; and (3) did not abuse its discretion in denying Dickerson's motion  for a new trial based on Williams' allegedly perjured testimony; refusing to  strike a challenged juror for cause; and admitting into evidence testimony  regarding post-conspiracy offenses and a co-conspirator's telephone book. The  District Court's error in admitting Williams' hotel records into evidence under  Federal Rule of Evidence 803(6) was harmless. For the foregoing reasons, the  judgment of the District Court is


46
AFFIRMED.



NOTES:


*
  Honorable Jane A. Restani, Judge, U.S. Court of International Trade, sitting by  designation.


1
  Dickerson also attempts to argue that the Government violated the tenets of  Giglio and Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963),  by refusing to disclose a possible promise of immunity made to Williams by  Assistant U.S. Attorney Marvin Caughman, and by allowing Williams to testify  falsely that he did not know why he had not been prosecuted in other  jurisdictions. See Dickerson Reply Br. at 7. Because this argument was raised  for the first time in Dickerson's Reply Brief, however, we decline to consider  it here. See United States v. Martinez, 83 F.3d 371, 377 n. 6 (11th Cir.1996),  cert. denied, 519 U.S. 1133, 117 S.Ct. 998, 136 L.Ed.2d 877 (1997); United  States v. Oakley, 744 F.2d 1553, 1556 (11th Cir.1984).


2
  The following exchange took place between defense counsel and Williams:
Q: By the way, before you came in and testified here yesterday and today, did  you spend time with Agent Skrak going through all of these reports?
A: No, I did not.
Q: Did you go through them with anybody?
A: No, I did not.
Q: You had no preparation, just came in here cold and testified?
A: Yes.
Q: And you never-did you not meet with an agent or a prosecutor to go over your  proposed testimony, is that what you are telling us under oath?
A: That's correct.
R9-186 to 187.


3
  Although Strickler discussed the materiality requirement in the context of a  Brady violation, that is, a claim that the prosecution had not provided  potentially exculpatory evidence to the defense, the articulated standard  nevertheless remains relevant for the evaluation of materiality in a Giglio  claim. See Strickler, 527 U.S. at 299, 119 S.Ct. at 1957 (Souter, J. concurring  in part and dissenting in part) ("We have treated 'reasonable likelihood' as  synonymous with 'reasonable possibility' and thus have equated materiality in  the perjured-testimony cases with a showing that suppression of the evidence was  not harmless beyond a reasonable doubt.") (citing United States v. Bagley, 473  U.S. 667, 678-680 & n. 9, 105 S.Ct. 3375, 3381-82 & n. 9, 87 L.Ed.2d 481  (1985)).


4
  It is not clear that Williams committed perjury, particularly with regard to  pre-trial preparation. As noted by the district court judge, the defense  counsel's question-"Did you meet with an agent or prosecutor to go over your  proposed testimony?"-could be understood to ask whether the witness had been  "coached." R12-134. Thus, Williams' negative response is arguably a denial of  having been unduly influenced rather than, as Dickerson contends, an answer to  the simple query whether he had met at all with any Government agent before the  trial.


5
  Similarly, the Eighth Circuit recently held that "the use of inherently  factually contradictory theories violates the principles of due process." Smith  v. Groose, 205 F.3d 1045, 1052 (8th Cir.), cert. denied sub nom. Gammon v.  Smith, --- U.S. ----, 121 S.Ct. 441, 148 L.Ed.2d 446 (2000).


6
  Dickerson also quotes extensively from United States v. Kattar, 840 F.2d 118  (1st Cir.1988), to emphasize the impropriety of the Government's inconsistent  actions in this case. The portion of the opinion relied upon by Dickerson,  however, addressed the Government's alleged presentation of false testimony, a  separate argument raised by Dickerson infra. The Kattar court highlighted the  constitutional problems that may arise when the Government introduces testimony  that it knows to be false. See 840 F.2d at 128 (discussing Napue v. Illinois,  360 U.S. 264, 79 S.Ct. 1173, 3 L.Ed.2d 1217 (1959) and its progeny). The  discrepancy between what the Government believes is true and what it knowingly  presents as witness testimony, is an understood constitutional violation under  Napue. In contrast, neither the Supreme Court nor this court has addressed the  constitutional implications of inconsistent litigation positions taken by the  Government against defendants being tried separately for the same crime. The  Kattar court recognized the difference between these two issues, addressing the  presentation of false testimony in one section of its opinion while dismissing  the challenge to the Government's differing litigation positions in a footnote.  Compare 840 F.2d at 127 with 840 F.2d at 129 n. 7.


7
  In Jacobs and Drake, the prosecution at defendant A's trial had argued that the  murder was committed by A and that B did not participate in the actual killing.  At defendant B's subsequent trial, the prosecution, relying on testimony  provided by (now-convicted) A, insisted that B was the sole murderer. See  Jacobs, 513 U.S. at 1068, 115 S.Ct. at 711; Drake, 762 F.2d at 1471-75. In  Thompson, the prosecution in defendant A's trial claimed that A & B had been at  the murder scene together, but that only A had the motive to kill the victim,  and that, in fact, A did commit the murder. Following A's conviction, the  prosecution argued at defendant B's trial that B had been in the victim's  apartment alone, B held sufficient motive to perpetrate the crime, and B acted  alone when killing the victim. See 120 F.3d at 1056-57.


8
  In addition, Dickerson originally argued that the District Court erred in  refusing to excuse certain jurors for cause, thereby forcing Dickerson to  exhaust his peremptory challenges by the time juror Fortun appeared, against  whom a peremptory challenge would have been employed. Such error, according to  Dickerson, constituted a violation of Due Process. See Dickerson Initial Br. at  27-30. At oral argument Dickerson addressed the Supreme Court's recent decision  in United States v. Martinez-Salazar, 528 U.S. 304, 120 S.Ct. 774, 145 L.Ed.2d  792 (2000), holding that a defendant's Due Process rights are not necessarily  implicated when a District Court's improper refusal to strike a juror for cause  results in an exhaustion of a defendant's peremptory challenges. In light of  this decision, Dickerson stated that this portion of his argument had  effectively been "eliminate[d]." This court therefore does not address the  relevance of Martinez- Salazar to Dickerson's argument related to peremptory  challenges.


9
  For example, the juror in Martin stated the following in response to questioning  by defense counsel: "If there is the slightest bit of doubt of his innocence, I  would feel that-I would-I would try to weigh what was said in the courtroom, but  the slightest bit of doubt, I would say he was guilty probably." 749 F.2d at  1516 (emphasis added). Similarly, in Bailey, when asked if her personal  knowledge of the defendant would affect her decision-making on the jury, the  juror had responded, "I don't believe so but I'm not quite sure. I'm not the one  to make that decision." 956 F.2d at 1128 n. 21 (emphasis added).


10
  When defense counsel initially questioned Fortun on his ability to evaluate  evidence, the following exchange took place:
A: I feel that you have to meet certain criteria to get a trial, and if you do  that, it will be a waste of money if you don't have enough evidence on the part  of the federal government.
Q:Enough evidence for what?
A: To convict them or enough evidence that you think you can convict them.
Q:All right. But you are not part of the government, you are a juror in this  case?
A: Yes.
Q:And you have to weigh the evidence?
A: Right.
Q:Okay. Well, the next question is: Do you think you can weigh the evidence  fairly?
A: Yes.
R8-8.
The trial judge also inquired into Fortun's friendship with a state court judge:
Q:Your friend that's the Judge, where is that person the Judge?
A: Alex Ferrer. [sic]
Q:In Dade County Circuit Court?
A: He's a friend of the family. [sic]
Q:Is there any reason why you believe you would not sit as a juror and be fair  to both sides in this case?
A: No.
R19-86.


11
  Federal Rule of Evidence 404(b) provides as follows: Evidence of other crimes, wrongs, or acts is not admissible to prove the  character of a person in order to show action in conformity therewith. It may,  however, be admissible for other purposes, such as proof of motive, opportunity,  intent, preparation, plan, knowledge, identity, or absence of mistake or  accident....


12
  The court instructed that Sears' testimony may be considered only with respect  to Dickerson's intent. Cf. R10-9 to 10 (judge's jury instruction during trial)  with R3-220-11 (judge's post-trial jury instruction). The Government also argues  the relevance of Sears' testimony only to the issue of Dickerson's intent. We  therefore evaluate the propriety of the District Court's 404(b) ruling only  insofar as it relates to intent, without considering whether the evidence could  have been admitted to show a plan.


13
  In particular, the testimony of Sears and Kirkland connected Dickerson to the  other conspirators through Dickerson's presence, with other co-conspirators, at  Hanks' funeral, see R10-202 to 203 (Kirkland testimony); his possession of one  of the vehicles known to carry cocaine among the distribution locations, see  R10-16, 22 to 23 (Sears testimony), R10-207 (Kirkland testimony); and his joint  financial interest with other co-conspirators in the Miami house in which  certain drug transactions took place, see R10-192 to 193 (Kirkland testimony).


14
  Federal Rule of Evidence 801(d)(2)(E) provides as follows:
A statement is not hearsay if -
(2) Admission by party opponent. The statement is offered against a party and is  ... (E) a statement made by a coconspirator of a party during the course and in  furtherance of the conspiracy....


15
  The Government also argued at trial that Federal Rule of Evidence 803(24), the  catch-all provision, provided an alternative basis for admission of the  telephone book. R11-102. Because we find the requirements of Rule 801(d)(2)(E)  satisfied, we do not address this alternative argument.


16
  Dickerson does not challenge the first element of the Bourjaily standard, which  requires that the Government establish the existence of a conspiracy.


17
  Dickerson argues that United States v. West, 142 F.3d 1408 (11th Cir.1998),  vacated on other grounds, 526 U.S. 1155, 119 S.Ct. 2042, 144 L.Ed.2d 211 (1999),  mandates reversal. Because we determine that the District Court, unlike the  trial court in West, did make the factual findings required under Rule  801(d)(2)(E), we reject Dickerson's argument.


18
  See U.S. Eleventh Circuit District Judges Ass'n, Pattern Jury Instructions  (Criminal Cases), Trial Instructions n.6 (West 1997) [hereinafter "Pattern Allen  Instruction"].


19
  Dickerson also argues that the Government presented insufficient evidence to  support the charge, in particular, that the evidence proffered at trial fails to  establish the existence of one single conspiracy in this case as opposed to  multiple conspiracies. Reviewing the evidence in the light most favorable to the  Government, and drawing all inferences and determinations of witness credibility  in favor the jury's verdict, see United States v. Glinton, 154 F.3d 1245, 1258  (11th Cir.1998), cert. denied sub nom. Davis v. United States, 526 U.S. 1104,  119 S.Ct. 1587, 143 L.Ed.2d 681 (1999), we find this claim meritless.